UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen Kane Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Explanatory Note: The Registrant is filing this amendment to its Form N-CSR for the period ended October 31, 2011 in order to correct the typographical errors described below that appeared in the annual report to shareholders included in the Registrant’s Form N-CSR, which was originally filed with the Securities and Exchange Commission on January 6, 2012 (Accession Number 0000891804-12-000021). In the Financial Highlights table for each of Century Small Cap Select Fund’s Institutional Shares and Investor Shares, the amounts reported as Distributions from Tax Return of Capital and Distributions from Net Realized Gain on Investment Transactions were reversed for 2007 and 2008.In order to correct these typographical errors in each such table, the amounts reported as Distributions from Tax Return of Capital were changed from (2.01) to (0.00) for 2007 and from (2.10) to (0.19) for 2008, and the amounts reported as Distributions from Net Realized Gain on Investment Transactions were changed from (0.00) to (2.01) for 2007 and from (0.19) to (2.10) for 2008. The Registrant’s revised annual report to shareholders for the period ended October 31, 2011 is included in Item 1 below.Other than the aforementioned revisions, this Form N-CSR/A does not reflect events occurring after the filing of the original N-CSR or modify or update disclosures therein in any way. Item 1.Reports to Shareholders. TABLE OF CONTENTS Page Letter to Shareholders 1 Fund Summaries Century Small Cap Select Fund 3 Century Shares Trust 6 Century Growth Opportunities Fund 9 Portfolio of Investments and Financial Statements Century Small Cap Select Fund 12 Century Shares Trust 20 Century Growth Opportunities Fund 26 Notes to the Financial Statements 32 Report of Independent Registered Public Accounting Firm 39 Shareholder Expense Example 40 Tax Information 42 Trustees and Officers 43 This report is submitted for the general information of the shareholders of Century Small Cap Select Fund, Century Shares Trust, and Century Growth Opportunities Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors in a Fund unless it is preceded by or accompanied by the Fund’s current prospectus. The prospectus includes important information about the Fund’s objective, risks, charges and expenses, experience of its management, and other information. Please read the prospectus carefully before you invest. The views expressed in this report are those of the Funds’ Portfolio Managers as of October 31, 2011, the end of the reporting period. Any such views are subject to change at any time and may not reflect the Portfolio Managers’ views on the date that this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investments and do not constitute investment advice. There is no assurance that the Funds will continue to invest in the securities mentioned in this report. CENTURY FUNDS DEAR FELLOW SHAREHOLDERS, We would like to thank you for your continued support of our three Century Funds. During the tumultuous one-year fiscal period ended October 31, 2011, Century Small Cap Select Fund outperformed its benchmark index, Century Shares Trust slightly underperformed its benchmark index, and Century Growth Opportunities Fund (launched in November 2010) underperformed its benchmark. We review each Fund’s performance, positioning and outlook following this letter. In general, we are hopeful that the outlook for stock valuations and growth prospects look favorable over the next decade, especially if our political leadership firmly addresses the structural issues facing Americans and Europeans today. The third quarter earnings season (just completed) reveals that most companies continued to deliver robust double digit revenue and earnings growth, despite the economic sluggishness we saw in unemployment, lending and overseas markets. Although we believe the 2012 outlook for many companies remains favorable, the growth and margin expectations may need to come down, especially if global market concerns are not resolved. Shifting Priorities We are at an important fiscal and political crossroads, where Western society needs to determine what role government and economic growth will play over the next fifty years. The potential default of several southern European countries (followed by questions about the survival of the “Euro” currency) led to the recent turmoil in the equity markets. There are no easy solutions, and the resulting difficult lifestyle and austerity choices will require inspired (and bipartisan) leadership on both sides of the Atlantic Ocean. I mention this need for courageous choices because the escalating European debt crisis already claimed the Greek and Italian Prime Ministers, and more victims will follow. Meanwhile, America’s 2012 election rhetoric is heating up, and the Congressional Supercommittee’s failure to find common ground on taxes and spending leaves many important questions unanswered about the size and scope of our government. There is a growing consensus that Americans and Europeans need to structurally change their governments’ role in providing social services, considering the growing debt and deficit problems plaguing the Western world. Why? The price (and growing debt) of these services is crowding out other worthy “discretionary” spending priorities. The most basic questions we must face: Do we want a larger/smaller role for government in our society, how will we pay for these services and can we live within a budget? “It has been said that democracy is the worst form of government except for all the others that have been tried.” – Sir Winston Churchill Democracy may be the best form of government, but it often defers the toughest decisions (wars and debt/spending troubles) until there is a crisis of confidence in the short term. I am optimistic that we will work through this current challenge, and the equity markets will respond favorably over the next decade. It will require difficult choices and sacrifices by all parties, but there is too much to gain from success, and failure is not an option. CENTURY FUNDS 1 Uncharted Territory The battle lines are forming in the developed economies, but it will take over a decade to resolve these structural problems that have been building for forty years. We all want the support services that are available, but we are struggling to pay for them. The laws of Supply and Demand require us to collectively prioritize our needs and define a spending limit. Today, there is no consensus about the boundaries of the private and public sectors. Are Americans prepared to leave important programs on the editing room floor, or will we agree which taxpayers should pay more? In Europe, the problems are more complex, since each country has a distinct tax and spending “fiscal” policy and culture, while all countries share a common Euro currency and “monetary” policy. Will countries secede from the Euro community, or will a consensus emerge (with painful austerity sacrifices from all sides) to maintain the current system? With so much to lose, I believe that finding common ground across such a wide group of nations and issues may set the stage for a prolonged period of global prosperity. Leadership requires the courage to sacrifice easy, short-term options in order to achieve tougher, long-term goals; meanwhile, our elected officials are mostly influenced by short-term goals. I think this disconnect between good governance and popularity helps explain why tough decisions have been deferred for so long and why the equity markets do not have confidence in future policies or priorities. If courage can overcome this leadership lethargy, it will invigorate economic growth and productivity gains for nimble businesses to hire, borrow and innovate our way to a stronger economic recovery. Courage starts with demanding our leaders to 1) think beyond the next couple elections and 2) be pragmatic about the short-term tradeoffs necessary to achieve long-term success. In all likelihood, we will each make painful sacrifices for the greater good, but the resulting opportunity will far exceed our expectations. In full disclosure, I am an optimist. We hope to earn your trust over the coming year, and we wish you all a happy holiday season. Respectfully Submitted, Alexander L. Thorndike Chairman of the Century Funds CENTURY FUNDS 2 CENTURY SMALL CAP SELECT FUND COMMENTARY How did the portfolio perform? For the one-year period ended October 31, 2011, Century Small Cap Select Fund Institutional Shares returned 13.86% and the Investor Shares returned 13.47%, outperforming the Russell 2000 Growth Index’s return of 9.84%. What factors influenced performance? Strong performance by small cap stocks, which outperformed large cap stocks by over 6% during the first half of fiscal 2011, was a primary factor influencing performance. The improving economy was the underlying reason for the stock market’s strength. The Russell 2000 Growth Index appreciated steadily from October 31, 2010, through April 30, 2011, rising a noteworthy 27%. Unfortunately, macroeconomic concerns in the Middle East, Europe, and China weighed heavily on small cap stocks during the second half of fiscal 2011, with the Russell 2000 Growth Index falling about 13.6%. Strong stock selection was the driver of the Fund’s outperformance relative to its benchmark. Significant contributions from HealthSpring Inc. (managed care organization), Jazz Pharmaceuticals, Inc. (specialty pharmaceuticals), Chart Industries, Inc. (industrial equipment), and DSW, Inc. (footwear retailer) more than offset relative weakness from STR Holdings, Inc. (solar power component producer), Online Resources Corp. (financial processor), NPS Pharmaceuticals, Inc. (biopharmaceuticals), and Schnitzer Steel Industries, Inc. (metal recycler). Stock selection led the Fund to outperform in six of the eight benchmark sectors in which it was invested. Leading contributors to overall Fund performance included the Industrials, Health Care, and Consumer Discretionary sectors. Energy, Consumer Staples, and Financials were laggards overall. Describe recent portfolio activity The Fund recently increased its exposure to the Information Technology and Consumer Discretionary sectors, while reducing its exposure to Industrial and Financial stocks. Given the uncertain economic outlook and volatile stock market, we have underweighted Industrials, Energy, and the Consumer sectors relative to the Index. We believe going forward that stock selection will be a driver of performance rather than sector allocation. CENTURY FUNDS 3 CENTURY SMALL CAP SELECT FUND COMMENTARY (CONTINUED) Describe portfolio positioning at period-end The Fund is positioned to take advantage of attractive investment opportunities across almost every sector. We are focused on investing in companies that we believe will be able to generate healthy growth in 2012 despite near term economic challenges. We are also focused on profitability and financial strength, which we think will help to ensure that the companies we invest in are able to weather potential downturns that may occur. We believe our focus on in-depth fundamental research will be an advantage, especially since stock selection is likely to be the primary driver of outperformance. Risks: The Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry and, as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* J2 GLOBAL COMMUNICATIONS, INC. 4.35% Electronic communications HEALTHSPRING, INC. 3.63% Managed care services DSW, INC. CLASS A 3.11% Footwear retailer SOLARWINDS, INC. 2.97% IT management software EVERCORE PARTNERS, INC. 2.75% Investment advisory services RIGHTNOW TECHNOLOGIES, INC. 2.65% Cloud-based software services. CAI INTERNATIONAL, INC. 2.61% Marine cargo container leasing SELECT COMFORT CORP. 2.38% Bedding retailer BRUKER CORP. 2.37% Scientific instruments JAZZ PHARMACEUTICALS, INC. 2.35% Specialty pharmaceuticals Portfolio Composition* Information Technology 27.3% Health Care 19.6% Industrials 14.9% Consumer Discretionary 12.6% Financials 8.8% Materials 4.7% Energy 4.6% Telecommunication Services 2.0% Consumer Staples 1.0% Short-term Investment plus net other liabilities 4.5% * Based on the Fund’s net assets at October 31, 2011 and subject to change. CENTURY FUNDS 4 CENTURY SMALL CAP SELECT FUND Performance Summary – Institutional Shares and Investor Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions, and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses are 1.50% for the Investor Shares and 1.13% for the Institutional Shares. Returns would have been lower during certain periods if certain fees had not been waived or expenses reimbursed. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns as of 10/31/11 (%) 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Institutional Shares Russell 2000 Growth Index 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Investor Shares Russell 2000 Growth Index Sources: Century Capital Management, LLC and Russell The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the index. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. CENTURY FUNDS 5 CENTURY SHARES TRUST COMMENTARY How did the portfolio perform? For the one-year period ended October 31, 2011, Century Shares Trust Institutional Shares returned 9.79%, slightly behind the Russell 1000 Growth Index while outperforming the S&P 500 Index, which returned 9.92% and 8.09%, respectively. What factors influenced performance? Although the stock market started off very strong from October 31, 2010 to mid-February 2011 with the Russell 1000 Growth Index rising about 14%, it plateaued at that level for about five months before experiencing some significant volatility at the end of the fiscal year. An improving economy sparked the rise early in the year. Thereafter, uncertainty entered the picture. Numerous geopolitical issues and natural disasters arose and resulted in a stock market driven by macro events, rather than underlying fundamentals. The Fund underperformed during the market decline in August 2011, but subsequently outperformed in October 2011. Stock selection was the primary driver of performance. Strong performance by Tempur-Pedic International, Inc. (mattress manufacturer), Tiffany & Co. (jewelry retailer) and CBS Corp. (media company) was partially offset by weakness in NII Holdings, Inc. (Latin American wireless operator), CIT Group, Inc. (commercial finance) and MetroPCS Communications, Inc. (prepaid wireless operator). In terms of sector allocation, the Fund was positioned to take advantage of an improving economy. The Fund was modestly overweight cyclical sectors such as Industrials and Consumer Discretionary while underweighting defensive sectors such as Consumer Staples and Health Care. Given the economy’s high unemployment rate and slower than expected recovery, the Fund’s sector allocation was a drag on performance. Describe recent portfolio activity The portfolio continued to be allocated across most sectors of the Russell 1000 Growth Index. Our continued belief in the slow economic recovery has led to portfolio overweight positions in Industrials, Consumer Discretionary, and Technology and an underweight in Consumer Staples. Over the past year, we have reduced the number of portfolio holdings to 34 stocks as of October 31, 2011 from 52 stocks a year ago. As we sold stocks, we reinvested most of the proceeds in existing holdings. As a result, Century Shares Trust is now comprised of a more focused group of our highest conviction investment ideas. CENTURY FUNDS 6 CENTURY SHARES TRUST FUND COMMENTARY (CONTINUED) Describe portfolio positioning at period-end The Fund continues to invest in what we believe are high quality growth companies that offer the potential of outperformance over the long term. The Fund remains diversified, but is positioned to benefit from an improving economy. The pace of economic improvement has been and is expected to be slow, but seems to be showing signs of improvement. For example, auto sales rose above 13 million units in both September and October of 2011 while the ISM manufacturing and non-manufacturing indices were both above 50, which indicate expansion. Since we now believe the recovery will be slower than we expected six months ago, we seek to invest in companies with strong secular growth opportunities, solid profitability, and reasonable valuations. Risks: The Fund may invest a significant portion of assets in a limited number of companies or in companies within the same market sector. As a result, the Fund may be more susceptible to financial, market and economic events affecting particular companies or sectors and therefore may experience greater price volatility than funds with more diversified portfolios. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* APPLE, INC. 5.64% Worldwide technology company ALEXION PHARMACEUTICALS, INC. 4.60% Biopharmaceutical company TEMPUR-PEDIC INTERNATIONAL, INC. 4.34% Bedding manufacturer MASTERCARD, INC. 4.13% Transaction processor GOODRICH CORP. 4.02% Aerospace systems and services TIFFANY & CO. 3.96% Fine jewelry designer and retailer CBS CORP. 3.91% Mass media company ORACLE CORP. 3.75% Enterprise software provider FASTENAL CO. 3.37% Construction Supplies COSTCO WHOLESALE CORP. 3.30% Warehouse retailer Portfolio Composition* Information Technology 30.7% Consumer Discretionary 15.8% Industrials 15.1% Health Care 11.6% Energy 8.4% Consumer Staples 6.1% Financials 4.2% Telecommunication Services 3.8% Materials 2.7% Short-term Investment plus net other liabilities 1.6% * Based on the Fund's net assets at October 31, 2011 and subject to change. CENTURY FUNDS 7 CENTURY SHARES TRUST Performance Summary – Institutional Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions,and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus,the total (gross) annual operating expenses for the Institutional Shares are 1.15%.On May 27,2011,all of the Fund’s issued and outstanding Investor Shares were converted to Institutional Shares and the Investor Shares class was closed. Institutional Shares performance shown does not include fees or the higher expense rations applicable to the former Investor Shares. Otherwise, returns shown would have been lower. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility,Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Effective October 31, 2011, the Russell 1000® Growth Index replaced the S&P 500® Index as the comparative index for the Fund. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500 Index is a broad based unmanaged index representing the performance of 500 widely held common stocks. The Fund’s Adviser believes that the Russell 1000 Growth Index is a more appropriate benchmark because the Fund’s sector weightings and other portfolio characteristics are more comparable to those of the Russell 1000 Growth Index. Average Annual Total Returns as of 10/31/11 (%) 1 Year 3 Years 5 Years 10 Years CST Institutional Shares Russell 1000 Growth Index S&P 500 Index Sources: Century Capital Management, LLC, S&P and Russell The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. CENTURY FUNDS 8 CENTURY GROWTH OPPORTUNITIES FUND COMMENTARY How did the portfolio perform? For the period November 17, 2010 (the Fund’s inception date) through October 31, 2011, Century Growth Opportunities Fund returned 6.70%, trailing its benchmark, the Russell 2500 Growth Index, which returned 10.67% during that same time period. What factors influenced performance? Equity markets experienced a strong beginning to the fiscal-year period, ending October 31, 2011, as economic activity showed signs of acceleration. Within the Russell 2500 Growth Index, a concentration of high-growth, high valuation stocks were catalysts for upward performance. Defensive and more domestically oriented sectors (Consumer Staples, Consumer Discretionary and Utilities) assumed leadership during the spring and summer, while, slowing global growth, mounting European debt, and the downgrade of the U.S. credit rating ushered in uncertainty and volatility. As the period drew to a close, all eyes were on Europe, and the markets ebbed and flowed with each new headline. The Fund trailed its benchmark during the first half of the reporting period, but outperformed during the second half. Secular growth opportunities drove performance. Leading contributors included Alexion Pharmaceuticals, Inc. (biotechnology company), SolarWinds, Inc. ( IT services/software provider), Diamond Foods Inc. (packaged food), Tempur-Pedic International, Inc. (mattress manufacturer), and ION Geophysical Corporation (energy services). As the prospect of slowing global growth became more evident, we added to the Fund’s holdings in companies that we believed offered more dependable growth prospects and reduced holdings in more economically sensitive sectors, such as Industrials. This proved beneficial. Consumer Discretionary and Health Care were leading contributors for the period. A significant underweight in Financials also contributed to performance. Economic growth concerns caused Industrials and Technology to be laggards, though our underweight position and stock selection did help performance in the second half of the reporting period. Describe recent portfolio activity The portfolio remains diversified across the sectors of the Russell 2500 Growth Index. Since our last report, we have continued to adopt a more defensive posture in our holdings. We have reduced allocations in Consumer Discretionary and Industrials. At the same time we have used sell offs in the market to acquire or add to stock holdings that we believe will thrive in slow growth environments. CENTURY FUNDS 9 CENTURY GROWTH OPPORTUNITIES FUND COMMENTARY (CONTINUED) Describe portfolio positioning at period-end The Fund remains focused on companies that we believe offer higher visibility and the ability to generate returns in a slow growth environment. The European debt crisis continues to play out with no real solution in sight. We have reduced exposure to Europe and have increased exposure to secular growth companies whose financials have been resilient during this time of uncertainty. The United States economy has continued to improve albeit at a slow pace and so we have added to portfolio holdings that derive most of their revenues domestically. Risks: The Fund invests mainly in small-cap and mid-cap companies, which, historically, have been more volatile in price than the stocks of large-cap companies. The Fund may invest in foreign companies, which involves risks not associated with investing solely in U.S. companies, such as currency fluctuations, unfavorable political developments, or economic instability. These risks are magnified in emerging markets. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* SOLARWINDS, INC. 2.70% IT management software F5 NETWORKS, INC. 2.41% Network equipment manufacturer QUESTCOR PHARMACEUTICALS, INC. 2.22% Biopharmaceutical company KANSAS CITY SOUTHERN 2.20% Freight rail transportation TEMPUR-PEDIC INTERNATIONAL, INC. 2.18% Bedding manufacturer SALIX PHARMACEUTICALS LTD. 2.15% Pharmaceutical company CARBO CERAMICS, INC. 2.13% Energy products and services VERIFONE SYSTEMS, INC. 2.13% Point of sale systems BE AEROSPACE, INC. 2.11% Aerospace systems HERBALIFE LTD. 2.09% Direct marketer of health products Portfolio Composition* Information Technology 24.6% Health Care 19.5% Consumer Discretionary 16.0% Industrials 15.1% Energy 6.1% Consumer Staples 4.6% Financials 4.0% Telecommunication Services 1.8% Materials 1.7% Short-term Investment plus net other assets 6.6% * Based on the Fund's net assets at October 31, 2011 and subject to change. CENTURY FUNDS 10 CENTURY GROWTH OPPORTUNITIES FUND Performance Summary – Institutional Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions, and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses are 1.88% for the Institutional Shares. The Adviser has agreed contractually to limit the operating expenses for the Fund’s Institutional Shares to 1.10% through February 28, 2012. Returns would have been lower during relevant periods if certain fees had not been waived or expenses reimbursed. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Total Returns as of 10/31/11 (%) Since Inception* Century Growth Opportunities Fund Institutional Shares Russell 2500 Growth Index *11/17/2010 (not annualized) Sources: Century Capital Management, LLC and Russell The Russell 2500 Growth® Index measures the performance of the small- to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. CENTURY FUNDS 11 CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2011 Shares Value COMMON STOCK - 95.5% Consumer Discretionary - 12.6% Auto Components - 0.8% China Zenix Auto International Ltd. ADR* $ 962,000 Modine Manufacturing Co.* Specialty Retail - 11.8% DSW, Inc. Class A Express, Inc. Monro Muffler Brake, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corp.* The Men’s Wearhouse, Inc. West Marine, Inc.* Consumer Staples - 1.0% Food Products - 1.0% The Hain Celestial Group, Inc.* Energy - 4.6% Energy Equipment & Services - 1.6% Pioneer Drilling Co.* Oil, Gas & Consumable Fuels - 3.0% Berry Petroleum Co. Class A Carrizo Oil & Gas, Inc.* Financials - 8.8% Capital Markets - 6.7% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Commercial Banks - 2.1% Signature Bank* Shares Value Health Care - 19.6% Biotechnology - 0.8% NPS Pharmaceuticals, Inc.* $ 2,943,540 Health Care Providers & Services - 8.0% 23,250 Air Methods Corp.* Brookdale Senior Living, Inc.* Healthspring, Inc.* IPC The Hospitalist Co., Inc.* Health Care Technology - 2.8% Quality Systems, Inc. 92,350 SXC Health Solutions Corp.* Life Sciences Tools & Services - 3.9% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 4.1% Jazz Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc.* Industrials - 14.9% Aerospace & Defense - 1.6% Triumph Group, Inc. Commercial Services & Supplies - 0.8% Interface, Inc. Class A Electrical Equipment - 3.9% General Cable Corp.* II-VI, Inc.* Woodward, Inc. Machinery - 3.2% Chart Industries, Inc.* Titan International, Inc. See notes to financial statements. CENTURY FUNDS 12 CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF OCTOBER 31, 2011 Shares Value Industrials (Continued) Professional Services - 0.7% Kforce, Inc.* $ 2,677,686 Trading Companies & Distributors - 4.7% Beacon Roofing Supply, Inc.* CAI International, Inc.* Information Technology - 27.3% Communications Equipment - 2.2% 83,500 Acme Packet, Inc.* Radware Ltd.* Internet Software & Services - 9.9% j2 Global Communications, Inc. Liquidity Services, Inc.* LogMeIn, Inc.* RightNow Technologies, Inc.* IT Services - 4.0% Echo Global Logistics, Inc.* Online Resources Corp.* Sapient Corp. Semiconductors & Semiconductor Equipment - 4.2% Hittite Microwave Corp.* Power Integrations, Inc. Silicon Laboratories, Inc.* Software - 7.0% CommVault Systems, Inc.* 90,450 Informatica Corp.* 66,750 Pegasystems, Inc. QLIK Technologies, Inc.* Solarwinds, Inc.* Shares Value Materials - 4.7% Chemicals - 2.8% 194,500 Balchem Corp. $ 7,171,215 113,200 Intrepid Potash, Inc.* Metals & Mining - 1.9% 148,650 Schnitzer Steel Industries, Inc. Class A Telecommunication Services - 2.0% Diversified Telecommunication Services - 2.0% 456,900 Cogent Communications Group, Inc.* Total Investment in Common Stocks - 95.5% (Identified cost, $302,722,630) Short-Term Investment - 4.7% State Street Institutional U.S. Government Money Market Fund (Identified cost, $17,549,302) Total Investments - 100.2% (Identified cost, $320,271,932) Liabilities in Excess of Other Assets - (0.2)% Net Assets - 100% * Non-income producing security ADR American Depositary Receipt See notes to financial statements. CENTURY FUNDS 13 CENTURY SMALL CAP SELECT FUND STATEMENT OF ASSETS AND LIABILITIES - OCTOBER 31, 2011 Assets: Investments, at value (Note 1A) (Identified cost of $320,271,932) $ Dividends receivable Receivable for investments sold Receivable for Fund shares sold Prepaid expenses Total Assets Liabilities: Payable to Affiliates: Investment adviser fee (Note 4) Administration fees (Note 5) Distribution and service fees (Note 6) Accrued expenses and other liabilities Payable for investments purchased Payable for Fund shares repurchased Total Liabilities Net Assets $ At October 31, 2011, net assets consisted of: Paid-in capital $ Accumulated net realized loss on investments ) Unrealized appreciation in value of investments Net assets applicable to outstanding capital stock $ Net Assets consist of: Institutional shares $ Investor shares $ Shares Outstanding consist of (Note 2): Institutional shares Investor shares Net Asset Value Per Share (Represents both the offering and redemption price*) Institutional shares $ Investor shares $ * In general, shares of the Fund may be redeemed at net asset value. However, upon the redemption of shares held less than 90 days, a redemption fee of 1% of the current net asset value of the shares may be assessed and retained by each share class of the Fund for the benefit of remaining shareholders. The redemption fee is accounted for as an addition to paid-in-capital. See notes to financial statements. CENTURY FUNDS 14 CENTURY SMALL CAP SELECT FUND STATEMENT OF OPERATIONS - YEAR ENDED OCTOBER 31, 2011 Investment Income: Dividends (net of foreign withholding tax of $7,256) $ Other income Total investment income Expenses: Investment adviser fee (Note 4) Non-interested trustees’ remuneration Transfer agent Institutional Shares Investor Shares Custodian Insurance Professional fees Registration Distribution and service fees (Note 6) Printing and other expenses Total expenses Net investment loss ) Realized and unrealized gain/(loss) on investments: Net realized gain from investment transactions Decrease in unrealized appreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See notes to financial statements. CENTURY FUNDS 15 CENTURY SMALL CAP SELECT FUND STATEMENT OF CHANGES IN NET ASSETS INCREASE (DECREASE) Year Ended Year Ended IN NET ASSETS: October 31, 2011 October 31, 2010 Operations: Net investment loss $ ) $ ) Net realized gain from investment transactions Change in net unrealized appreciation on investments ) Net increase in net assets resulting from operations Capital share transactions - net (Note 2) ) ) Redemption fees Total increase Net Assets: Beginning of year End of year $ $ See notes to financial statements. CENTURY FUNDS 16 CENTURY SMALL CAP SELECT FUND FINANCIAL HIGHLIGHTS - INSTITUTIONAL SHARES Year Ended October 31, Net Asset Value, beginning of period $ Income/(loss) from Investment Operations: Net investment loss(a) † Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) Less Distributions From: Net investment income ) Tax return of capital ) Net realized gain on investment transactions ) Total distributions ) Redemption fees † Net Asset Value, end of period $ Total Return % % % )% % Ratios and supplemental data Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% % Portfolio Turnover Rate 75
